Title: From George Washington to Brigadier General Casimir Pulaski, 1 May 1778
From: Washington, George
To: Pulaski, Casimir


                    
                        Sir.
                        Head Quarters [Valley Forge] 1st May 1778.
                    
                    I am exceedingly concerned to learn that you are acting contrarily both to a positive Resolve of Congress and my express orders, in engaging British prisoners for your Legionary Corps—When Congress refered you to me on the subject of its composition, to facilitate your raising it I gave you leave to enlist one third deserters in the foot, and was induced to do even that from your assuring me that your intention was principally to take Germans, in whom you thought a greater confidence might be placed—The british Prisoners will chearfully enlist as a ready means of escaping, the continental bounty will be lost and your Corps as far as ever from being complete—I desire therefore that the prisoners may be returned to their confinement and that you will for the future adhere to the restrictions under which I laid you—the horse are to be without exception natives who have ties of property and family connexions—I am sorry It is not in my power to grant your request relative to draughting four men per Regiment for your Corps, as this would be branching ourselves out into different corps without increasing our strength—and men cannot conveniently be spared from the line at present. I am Sir Your most obedt Servt.
                